     Case 2:19-cv-01203-JAM-AC Document 90 Filed 03/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     STANLEY GLEASON,                                     Case No. 2:19-cv-01203 JAM AC
12
                                           Plaintiff, [PROPOSED] ORDER MODIFYING
13                                                    SCHEDULING ORDER TO EXTEND
                   v.                                 DEADLINE TO CONDUCT DISCOVERY
14

15   T. LINDQUIST, et al.,
16                                       Defendant.
17

18        Good cause appearing, Defendant’s motion to modify the September 18, 2020, Discovery

19   and Scheduling Order to extend the deadline to conduct discovery, including filing all motions

20   compelling discovery, is GRANTED.

21        The deadline to conduct discovery, including the filing of all motions to compel discovery,

22   shall be March 26, 2021. In all other respects, the September 18, 2020, Discovery and Scheduling

23   Order (ECF No. 67) remains in full force and effect.

24        IT IS SO ORDERED.

25   DATED: March 1, 2021

26

27

28
                                                      1
                                                                   [Proposed] Order (2:19-cv-01203-JAM-AC)
